ICJ_176_RelocationEmbassyUSJerusalem_PSE_USA_2018-11-15_ORD_01_NA_00_EN.txt.                            COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                     TRANSFERT DE L’AMBASSADE
                     DES ÉTATS-UNIS À JÉRUSALEM
                      (PALESTINE c. ÉTATS-UNIS D’AMÉRIQUE)


                        ORDONNANCE DU 15 NOVEMBRE 2018




                                  2018
                           INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                   RELOCATION OF THE UNITED STATES
                        EMBASSY TO JERUSALEM
                     (PALESTINE v. UNITED STATES OF AMERICA)


                           ORDER OF 15 NOVEMBER 2018




4 CIJ1154.indb 1                                               20/06/19 09:21

                                            Mode officiel de citation :
                              Transfert de l’ambassade des Etats-Unis à Jérusalem
                                     (Palestine c. Etats-Unis d’Amérique),
                                       ordonnance du 15 novembre 2018,
                                           C.I.J. Recueil 2018, p. 708




                                               Official citation:
                             Relocation of the United States Embassy to Jerusalem
                                   (Palestine v. United States of America),
                                         Order of 15 November 2018,
                                          I.C.J. Reports 2018, p. 708




                                                                               1154
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157353-4




4 CIJ1154.indb 2                                                                      20/06/19 09:21

                                                  15 NOVEMBRE 2018

                                                     ORDONNANCE




                        TRANSFERT DE L’AMBASSADE
                        DES ÉTATS-UNIS À JÉRUSALEM
                    (PALESTINE c. ÉTATS-UNIS D’AMÉRIQUE)




                     RELOCATION OF THE UNITED STATES
                          EMBASSY TO JERUSALEM
                   (PALESTINE v. UNITED STATES OF AMERICA)




                                                  15 NOVEMBER 2018

                                                      ORDER




4 CIJ1154.indb 3                                                     20/06/19 09:21

                                                                                         708




                                 INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2018
                                                                                                    2018
                                                                                                15 November
                                              15 November 2018                                  General List
                                                                                                   No. 176

                        RELOCATION OF THE UNITED STATES
                            EMBASSY TO JERUSALEM
                            (PALESTINE v. UNITED STATES OF AMERICA)




                                                   ORDER


                   Present: 
                            President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                            Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                            Bhandari, Robinson, Crawford, Gevorgian, Salam,
                            Iwasawa; Registrar Couvreur.



                     The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Article 48 of the Statute of the Court and to Arti-
                   cles 44, 48 and 79, paragraphs 2 and 3, of the Rules of Court,
                      Having regard to the “Declaration Recognizing the Competence of the
                   International Court of Justice” deposited by the State of Palestine (here-
                   inafter “Palestine”) on 4 July 2018, whereby, pursuant to Security Coun-
                   cil resolution 9 (1946) of 15 October 1946 adopted in virtue of the powers
                   conferred upon the Council by Article 35, paragraph 2, of the Statute of
                   the Court, Palestine “accept[ed] with immediate effect the competence of
                   the International Court of Justice for the settlement of all disputes that
                   may arise or that have already arisen covered by Article I of the Optional
                   Protocol to the Vienna Convention on Diplomatic Relations concerning
                   the Compulsory Settlement of Disputes (1961), to which the State of Pal-
                   estine acceded on 22 March 2018”,

                                                                                           4




4 CIJ1154.indb 5                                                                                      20/06/19 09:21

                          relocation of the united states embassy (ord. 15 XI 18)           709

                      Having regard to the Application filed in the Registry of the Court on
                   28 September 2018, whereby Palestine instituted proceedings against the
                   United States of America (hereinafter the “United States”) concerning
                   alleged violations of the Vienna Convention on Diplomatic Relations of
                   18 April 1961 (hereinafter the “Vienna Convention”);
                      Whereas a certified copy of the Application was communicated to the
                   United States on the day it was filed;
                      Whereas in its Application, Palestine seeks to found the jurisdiction of
                   the Court on Article I of the Optional Protocol to the Vienna Convention
                   on Diplomatic Relations concerning the Compulsory Settlement of Dis-
                   putes (hereinafter the “Optional Protocol”);

                      Whereas Palestine appointed H.E. Mr. Ammar Hijazi, as Agent, and
                   H.E. Ms Rawan Sulaiman, as Co-Agent, for the purposes of the case;
                   whereas the United States was invited to appoint an agent in the case, in
                   accordance with Article 40, paragraph 2, of the Rules of Court; and
                   whereas it has not appointed an agent to date;
                      Whereas, by a letter dated 11 October 2018, the Registrar invited the
                   representatives of the Parties to a meeting with the President of the Court
                   to be held on 5 November 2018, pursuant to Article 31 of the Rules of
                   Court, in order for the President to ascertain the views of the Parties with
                   regard to questions of procedure in the case;
                      Whereas, by a letter dated 2 November 2018, Ms Jennifer G. New­
                   stead, Legal Adviser of the United States Department of State, informed
                   the Court that, on 13 May 2014, following the Applicant’s “purported
                   accession” to the Vienna Convention, the United States had submitted a
                   communication to the Secretary-­General of the United Nations, declaring
                   that the United States did not consider itself to be in a treaty relationship
                   with the Applicant under the Vienna Convention; whereas she added
                   that, on 1 May 2018, following the Applicant’s “purported accession” to
                   the Optional Protocol, the United States had submitted a similar com-
                   munication to the Secretary‑General of the United Nations, declaring
                   that the United States did not consider itself to be in a treaty relationship
                   with the Applicant under the Optional Protocol; whereas, in her letter,
                   Ms Newstead observed that the Applicant had been aware of these com-
                   munications by the United States before it submitted its Application to
                   the Court; and whereas she concluded that, according to the United
                   States, “it [was] manifest that the Court ha[d] no jurisdiction in respect of
                   the Application” and that the case ought to be removed from the List;
                      Whereas, by a letter of the same date, Ms Newstead informed the
                   ­Registrar that the United States would not participate in the proposed
                    meeting to be held on 5 November 2018 by the President with the repre-
                    sentatives of the Parties;
                      Whereas, on 5 November 2018, the President of the Court met with the
                    representatives of Palestine; whereas, at that meeting, Palestine expressed

                                                                                              5




4 CIJ1154.indb 7                                                                                   20/06/19 09:21

                          relocation of the united states embassy (ord. 15 XI 18)            710

                   the wish that the Court decide in favour of its claim and indicated a
                   strong preference for the submission of a Memorial dealing both with
                   jurisdiction and merits, on the grounds that these two aspects were, in its
                   view, closely related, stating that Palestine would need six months for the
                   preparation of the said pleading; whereas Palestine added that, if the
                   Court were to order a first round of written pleadings dedicated solely to
                   the question of its jurisdiction, a time-limit of six months would similarly
                   be necessary for the preparation of a pleading on that question;

                      Whereas the Court considers, with reference to Article 79, paragraph 2,
                   of its Rules, that, in the circumstances of the case, in particular in view of
                   the fact that, according to the United States, the Court manifestly lacks
                   jurisdiction to entertain Palestine’s Application, it is necessary to resolve
                   first of all the question of the Court’s jurisdiction and that of the admis-
                   sibility of the Application, and that these matters should accordingly be
                   separately determined before any proceedings on the merits;
                      Whereas it is necessary for the Court to be informed of all the conten-
                   tions and evidence on facts and law on which the Parties rely in relation
                   to its jurisdiction and the admissibility of the Application,
                      Decides that the written pleadings shall first be addressed to the ques-
                   tion of the jurisdiction of the Court and that of the admissibility of the
                   Application;
                     Fixes the following time-­limits for the filing of those pleadings:

                    15 May 2019 for the Memorial of the State of Palestine;
                    15 November 2019 for the Counter-­Memorial of the United States of
                   America; and
                     Reserves the subsequent procedure for further decision.

                      Done in French and in English, the French being authoritative, at the
                   Peace Palace, The Hague, this fifteenth day of November, two thousand and
                   eighteen, in three copies, one of which will be placed in the archives of the
                   Court and the others transmitted to the Government of the State of Pales-
                   tine and the Government of the United States of America, respectively.

                                                       (Signed) Abdulqawi Ahmed Yusuf,
                                                                       President.
                                                           (Signed) Philippe Couvreur,
                                                                         Registrar.




                                                                                               6




4 CIJ1154.indb 9                                                                                    20/06/19 09:21

